Exhibit 10.6

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

HERTZ GLOBAL HOLDINGS, INC.

 

AND

 

THE PERSONS LISTED ON THE

 

SIGNATURE PAGES HEREOF

 

DATED AS OF JUNE 30, 2016

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 30,
2016, by and among Hertz Global Holdings, Inc. (“Hertz”) and the Holders (as
hereinafter defined) of Registrable Securities (as hereinafter defined),
including any Additional Holders (as hereinafter defined) who subsequently
become parties to this Agreement in accordance with the terms of this Agreement.

 

Article I.                                              DEFINITIONS

 

Section 1.01                             Defined Terms.

 

As used in this Agreement, the following capitalized terms (in their singular
and plural forms, as applicable) have the following meanings:

 

“Action” has the meaning assigned to such term in Section 7.03 hereof.

 

“Additional Holders” means any (i) Affiliate of any Holder or (ii) Permitted
Assignee, in each case who, at any time and from time to time, owns Registrable
Securities, and has agreed, in a writing delivered to Hertz (in a form and
substance reasonably satisfactory to Hertz), to be bound by the terms hereof and
thereby has become a Holder for purposes of this Agreement, all at the relevant
time.

 

“Adverse Effect” has the meaning assigned to such term in Section 2.04 hereof.

 

“Affiliate” of a Person means any Person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement, as the same may be amended, supplemented or restated from
time to time.

 

“Bring-Down Suspension Notice” has the meaning assigned to such term in
Section 5.02(b) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

 

“Commission” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

 

“Common Shares” means the shares of common stock, par value $0.01 per share, of
Hertz, as authorized from time to time.

 

“Company Indemnified Person” has the meaning assigned to such term in
Section 7.02 hereof.

 

“Demand Registration” has the meaning assigned to such term in Section 2.01
hereof.

 

“Demand Request” has the meaning assigned to such term in Section 2.01 hereof.

 

“DTC” means The Depository Trust Company, or any successor thereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.

 

--------------------------------------------------------------------------------


 

“FINRA” has the meaning assigned to such term in Section 6.01(n) hereof.

 

“Fund Indemnitors” has the meaning assigned to such term in
Section 7.05(c) hereof.

 

“Hertz” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

 

“Holder” means any Person who is a member of the Icahn Group (including any
Additional Holder) who owns Registrable Securities at the relevant time and is
or has become a party to this Agreement.

 

“Icahn Group” means the persons and entities listed on Schedule I and their
Affiliates.

 

“Icahn Representative” means Icahn Partners LP or such other member of the Icahn
Group as may be designated at any time and from time to time by written notice
from the Holders to Hertz in accordance with Section 10.01.

 

“Indemnified Person” has the meaning assigned to such term in Section 7.01
hereof.

 

“Indemnitee” has the meaning assigned to such term in Section 7.03 hereof.

 

“Inspectors” has the meaning assigned to such term in Section 6.01(k) hereof.

 

“Loss” and “Losses” have the meanings assigned to such terms in Section 7.01
hereof.

 

“Nomination and Standstill Agreement” means the Nomination and Standstill
Agreement, dated September 15, 2014, by and among the Icahn Group and Hertz.

 

“Participating Holder” means any Holder on whose behalf Registrable Securities
are registered pursuant to Articles II, III or IV hereof.

 

“Permitted Assignee” means any member of the Icahn Group who receives
Registrable Securities from a Holder or a Holder’s Affiliates and who agrees to
be bound by the terms hereof, in a writing delivered to Hertz (in a form and
substance reasonably satisfactory to Hertz), and thereby has become a Holder for
purposes of this Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Piggybacking Holders” has the meaning assigned to such term in Section 3.02
hereof.

 

“Piggyback Registration” has the meaning assigned to such term in Section 3.01
hereof.

 

“Piggyback Request” has the meaning assigned to such term in Section 3.01
hereof.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

 

“Records” has the meaning assigned to such term in Section 6.01(k) hereof.

 

“register,” “registered” and “registration” mean a registration effected by
preparing and filing with the Commission a Registration Statement on an
appropriate form in compliance with the Securities Act, and the declaration or
order of the Commission of the effectiveness of such Registration Statement
under the Securities Act.

 

“Registrable Securities” means (i) Common Shares and (ii) any securities that
may be issued or distributed or be issuable in respect thereof, including by way
of stock dividend, stock split or other similar distribution, payment in kind
with respect to any interest payment, merger, consolidation, exchange offer,
recapitalization or reclassification or similar transaction or exercise or
conversion of any of the foregoing, in the case of each of foregoing clauses
(i) and (ii) which are held by any of the Holders now or at any time in the
future; provided, however, that as to any Registrable Securities, such
securities

 

--------------------------------------------------------------------------------


 

shall cease to constitute “Registrable Securities” for purposes of this
Agreement if and when (i) a Registration Statement with respect to the sale of
such securities shall have been declared effective under the Securities Act and
such securities shall have been disposed of pursuant such Registration
Statement, (ii) such securities shall have been sold or disposed of pursuant to
Rule 144, (iii) such securities are otherwise sold or transferred (other than in
a transaction under clause (i) or (ii) above) by a Person in a transaction in
which such Person’s rights under this Agreement are not assigned, (iv) such
securities are no longer outstanding or (v) such securities are, in the
reasonable determination of the Holder thereof in consultation with Hertz and
outside counsel, otherwise freely transferable by such Holder without any
restriction under the Securities Act at the time such Holder consummates the
sale or transfer of such securities.

 

“Registration Statement” means any registration statement of Hertz filed with,
or to be filed with, the Commission under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

 

“Requesting Holder(s)” has the meaning assigned to such term in Section 2.01
hereof.

 

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder.

 

“Shelf Registration Statement” has the meaning assigned to such term in
Section 4.01 hereof.

 

“Suspension Notice” has the meaning assigned to such term in
Section 5.02(b) hereof.

 

“Suspension Period” has the meaning assigned to such term in
Section 5.02(a) hereof.

 

“Ten Percent Holder” means any Person that beneficially owns, at the relevant
time, at least 10% of the then outstanding Common Shares and is a party to a
registration rights agreement with Hertz.

 

“Underwritten Offering” means a registration in which securities of Hertz are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

 

Section 1.02                             General Interpretive Principles.
Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders. The name
assigned to this Agreement and the section captions used herein are for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect hereof. Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits and schedules hereto), and references herein to
“Sections” refer to Sections of this Agreement. The words “include,” “includes”
and “including,” when used in this Agreement, shall be deemed to be followed by
the words “without limitation.”

 

Article II.                                         DEMAND REGISTRATION

 

Section 2.01                             Demand Registration. Subject to the
provisions contained in this Section 2.01 and in Sections 5.02 and 5.03 hereof,
any Holder or group of Holders may, from time to time (each, a “Requesting
Holder” and collectively, the “Requesting Holders”), make a request in writing
(a “Demand Request”) that Hertz effect the registration under the Securities Act
of any specified number of shares of Registrable Securities held by the
Requesting Holder(s) (a “Demand Registration”); provided, however, that Hertz
shall in no event be required to effect:

 

--------------------------------------------------------------------------------


 

(a)                                 more than two (2) Demand Registrations in
the aggregate (regardless of the number of Additional Holders or Permitted
Assignees who may become a Holder hereunder);

 

(b)                                 more than one (1) Demand Registration in any
18-month period; and

 

(c)                                  any Demand Registration if the Shelf
Registration Statement is then effective, and such Shelf Registration Statement
may be utilized by the Requesting Holders for the offering and sale of all of
their Registrable Securities without a requirement under the Commission’s
rules and regulations for a post-effective amendment thereto.

 

Subject to the provisions contained in this Section 2.01 and in Sections 5.02
and 5.03 hereof, upon receipt of a Demand Request, Hertz shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than 75 days after receiving a Demand Request, such Registrable Securities
as may be requested by such Requesting Holders in their Demand Request. Hertz
shall use its reasonable efforts to cause any such Registration Statement to be
declared effective under the Securities Act as promptly as possible after such
filing.

 

Section 2.02                             Effective Registration. A registration
shall not count as a Demand Registration under this Agreement (i) unless the
related Registration Statement has been declared effective under the Securities
Act and has remained effective until such time as (x) all of such Registrable
Securities covered thereby have been disposed of in accordance with the intended
methods of disposition by the Participating Holders (but in no event for a
period of more than 180 days after such Registration Statement becomes effective
not including any Suspension Periods) or (y) a majority of the Registrable
Securities covered thereby held by the Requesting Holders have been withdrawn or
cancelled from such Demand Registration (other than as contemplated by the first
sentence of Section 2.05); (ii) if, after a Registration Statement has become
effective, an offering of Registrable Securities pursuant to such Registration
Statement is terminated by any stop order, injunction, or other order of the
Commission or other governmental agency or court, unless and until (x) such stop
order or injunction is removed, rescinded or otherwise terminated, (y) any
Requesting Holder thereafter elects, in its sole discretion, to continue the
offering and (z) the related Registration Statement remains effective until the
time periods specified in subclauses (x) and (y) of clause (i) above; or
(iii) if pursuant to Section 2.04 hereof, the Requesting Holders are cut back to
fewer than 75% of the Registrable Securities requested to be registered in the
aggregate and at the time of the request there was not in effect the Shelf
Registration Statement.

 

Section 2.03                             Underwritten Offerings. If any
Requesting Holder in the case of an offering pursuant to a Demand Registration
so elects in the applicable Demand Request, such offering shall be in the form
of an Underwritten Offering. With respect to any such Underwritten Offering
pursuant to a Demand Registration, Hertz shall select an investment banking firm
of national standing to be the managing underwriter for the offering, which firm
shall be reasonably acceptable to the Requesting Holders.

 

Section 2.04                             Priority on Demand Registrations. With
respect to any Demand Registration (including any Underwritten Offering of
Registrable Securities pursuant to a Demand Registration), no securities to be
sold for the account of any Person (including Hertz) other than the Requesting
Holders shall be included in a Demand Registration; provided that securities to
be sold for the account of Hertz and any Ten Percent Holder may be included in
such Demand Registration if, and only if, the managing underwriter advises the
Requesting Holders and Hertz in writing (or, in the case of a Demand
Registration not being underwritten, the Requesting Holders determine in good
faith after considering the relevant

 

--------------------------------------------------------------------------------


 

facts and circumstances at the relevant time) that the inclusion of such
securities shall not adversely affect the price or success of the offering by
the Requesting Holders (an “Adverse Effect”). Furthermore, in the event that the
managing underwriter advises the Requesting Holders in writing (or the
Requesting Holders determine, as applicable, in good faith after considering the
relevant facts and circumstances at the relevant time) that the amount of
Registrable Securities proposed to be included in such Demand Registration by
the Requesting Holders is sufficiently large (even after exclusion of all
securities proposed to be sold for the account of Hertz or any Ten Percent
Holder pursuant to the immediately preceding sentence) to cause an Adverse
Effect, the number of Registrable Securities to be included in such Demand
Registration shall be allocated among all such Requesting Holders pro rata for
each Holder based on the percentage derived by dividing (i) the number of
Registrable Securities that each such Holder requested to be included in such
Demand Registration by (ii) the aggregate number of Registrable Securities that
all Requesting Holders requested to be included in such Demand Registration;
provided, however, that if, as a result of such proration, any Requesting Holder
shall not be entitled to include in a registration all Registrable Securities of
the class or series that such Holder had requested to be included, such Holder
may elect to withdraw its request to include such Registrable Securities in such
registration or may reduce the number requested to be included; provided,
however, that (a) such request must be made in writing prior to the earlier of
the execution of the underwriting agreement, if any, or the execution of the
custody agreement with respect to such registration, if any, and (b) such
withdrawal or reduction shall be irrevocable.

 

Section 2.05                             Withdrawal and Cancellation of
Registration. Any Participating Holder may withdraw its Registrable Securities
from a Demand Registration at any time and any Requesting Holders shall have the
right to cancel a proposed Demand Registration of Registrable Securities
pursuant to this Article II in accordance with the first sentence of
Section 3.03 hereof (i) when the request for cancellation is based upon material
adverse information relating to Hertz that none of the members of the Icahn
Group were aware of at the time of the Demand Request (including, for the
avoidance of doubt, material adverse information that is materially different
from the information that the Icahn Group was aware of at the time of the Demand
Request), (ii) if a Suspension Period occurs after a Demand Request but before
the Registrable Securities covered by such Demand Request are sold, transferred,
exchanged or disposed of in accordance with such Demand Request, or (iii) if
Hertz has breached its obligations hereunder with respect to such Demand
Registration and such breach has caused, or would reasonably be expected to
cause, an Adverse Effect. Upon such cancellation, Hertz shall cease all efforts
to secure registration with respect to Registrable Securities of Participating
Holders and such Demand Registration shall not be counted as a Demand
Registration under this Agreement for any purpose; provided, however, that
notwithstanding anything to the contrary in this Agreement, Hertz shall be
responsible for the expenses of the Participating Holders incurred in connection
with such cancelled registration through the date that is two (2) Business Days
after the date on which any Participating Holders (X) had a right to cancel
pursuant to the foregoing clauses (i) or (ii), or (Y) became aware of their
right to cancel pursuant to the foregoing clause (iii), in each of clauses
(X) and (Y) to the extent such expenses are as described in clauses (i) through
(viii) of the first sentence of Article VIII hereof. Any expense reimbursement
paid pursuant to clause (Y) of the immediately preceding sentence shall be in
addition to any other remedy to which the Participating Holders may be entitled
in law or in equity (but, for the avoidance of doubt, the Participating Holders
may not recover the same expense twice).

 

Section 2.06                             Registration Statement Form.
Registrations under this Article II shall be on such appropriate registration
form of the Commission then applicable to Hertz (i) as shall be selected by
Hertz and as shall be reasonably acceptable to the Requesting Holders and
(ii) as shall permit the disposition of the Registrable Securities in accordance
with the intended method or methods of disposition specified in the applicable
Holders’ requests for such registration. Notwithstanding the foregoing, if,
pursuant to a

 

--------------------------------------------------------------------------------


 

Demand Registration, (x) Hertz proposes to effect registration by filing a
registration statement on Form S-3 (or any successor or similar short-form
registration statement), (y) such registration is in connection with an
Underwritten Offering and (z) the managing underwriter shall advise Hertz in
writing that, in its or their opinion, the use of another form of registration
statement (or the inclusion, rather than the incorporation by reference, of
information in the Prospectus related to a registration statement on Form S-3
(or other short-form registration statement)) is of material importance to the
success of such proposed offering, then such registration shall be effected on
such other form (or such information shall be so included in such Prospectus).

 

Article III.                                    PIGGYBACK REGISTRATIONS

 

Section 3.01                             Holder Piggyback Registration. If Hertz
proposes to file a Registration Statement (including, for the avoidance of
doubt, a shelf registration statement or amendment or supplement thereto) with
respect to an offering of Common Shares, or securities convertible into or
exchangeable for Common Shares, for its own account or for the account of
securityholders (other than the Holders) of Hertz (except pursuant to
Article II, registrations on Form S-4 or any successor form, registrations on
Form S-8 or any successor form relating solely to securities issued pursuant to
any benefit plan, an offering of securities solely to employees, directors, or
then existing securityholders of Hertz, a dividend reinvestment plan or an
exchange offer) on a form that would permit registration of Registrable
Securities for sale to the public under the Securities Act, then Hertz shall
promptly give written notice of such proposed filing to the Holders not less
than 15 days before the anticipated filing date, describing in reasonable detail
the proposed registration (including the number and class or series of
securities proposed to be registered, the proposed date of filing of such
Registration Statement, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by Hertz of the proposed offering price or range of offering prices), and
offering such Holders the opportunity to register such number of Registrable
Securities of the same class as those being registered by Hertz as each such
Holder may request in writing (each a “Piggyback Registration”). Subject to
Sections 5.02 and 5.03 hereof, upon the written request of any Holder (a
“Piggyback Request”), received by Hertz no later than ten (10) Business Days
after receipt by such Holder of the notice sent by Hertz, to register, on the
same terms and conditions as the same class of securities otherwise being sold
pursuant to such registration, any of such Holder’s Registrable Securities of
the same class as those being registered (which request shall state the intended
method of disposition thereof if the securities otherwise being sold are being
sold by more than one method of disposition), Hertz shall use its reasonable
efforts to cause such Registrable Securities as to which registration shall have
been so requested to be included in the Registration Statement proposed to be
filed by Hertz on the same terms and conditions as the same class of securities
otherwise being sold pursuant to such registration.  If any Holder does not
deliver a notice within ten (10) Business Days after receipt by such Holder of
the notice sent by Hertz, such Holder shall be deemed to have irrevocably waived
any and all rights under this Section 3.01 with respect to such Registration
(but not with respect to future Registrations in accordance with this
Section 3.01).  Notwithstanding the foregoing, Hertz may at any time, in its
sole discretion, without the consent of any other Holder, delay or abandon the
proposed offering in which any Holder had requested to participate pursuant to
this Section 3.01 or cease the filing (or obtaining or maintaining the
effectiveness) of or withdraw the related Registration Statement or other
governmental approvals, registrations or qualifications. In such event, Hertz
shall so notify each Holder that had notified Hertz in accordance with this
Section 3.01 of its intention to participate in such offering and Hertz shall
incur no liability for its failure to complete any such offering; provided,
however, that in the event Hertz has initiated the offering for its own account,
Hertz shall pay all documented expenses incurred by a Holder in connection with
such delayed, abandoned or cancelled registration to the extent such expenses
are described in clauses (i) through (viii) of the first sentence of
Article VIII hereof.

 

--------------------------------------------------------------------------------


 

Section 3.02                             Priority on Piggyback Registrations. If
the managing underwriter for a Piggyback Registration effected by means of an
Underwritten Offering (or in the case of a Piggyback Registration not being
underwritten, Hertz, in good faith) advises the Holders in writing that, in its
or their good faith judgment, the inclusion of the Registrable Securities and
securities proposed to be included by Holders who have elected to participate
pursuant to Section 3.01 and any other Persons who have elected to participate
in such offering pursuant to written agreements with Hertz (in each case,
“Piggybacking Holders”) and proposed to be included by Hertz, would cause an
Adverse Effect, then Hertz shall be obligated to include in such Registration
Statement only that number of Registrable Securities which, in the judgment of
the managing underwriter (or Hertz in good faith, as applicable), would not have
an Adverse Effect, in the priority listed below:

 

(a)                                 if the registration is undertaken for
Hertz’s account: (x) first, the securities that Hertz desires to include, and
(y) second, only if all of the securities referred to in clause (x) have been
included, the securities (or, in the case of a Holder, the Registrable
Securities) proposed to be included by the Piggybacking Holders. Any reduction
in the number of securities to be included in a Registration Statement pursuant
to the foregoing clause (y) shall be effected by allocating the number of
securities to be included (after including securities contemplated by clause
(x)) among all the Piggybacking Holders based for each such Piggybacking Holder
on the percentage derived by dividing (i) the aggregate number of Common Shares
that such Piggybacking Holder holds by (ii) the total number of Common Shares
that all such Piggybacking Holders hold in the aggregate; and

 

(b)                                 if the registration is undertaken at the
demand of a securityholder of Hertz (other than the Holders), (x) first, the
securities that the demanding securityholder desires to include, and (y) second,
only if all of the securities referred to in clause (x) have been included, the
securities (or in the case of Holders, the Registrable Securities) proposed to
be included by the Piggybacking Holders and by Hertz. Any reduction in the
number of securities to be included in a Registration Statement pursuant to the
foregoing clause (y) shall be effected by allocating the number of securities to
be included (after including securities contemplated by clause (x)) among the
Piggybacking Holders based for each such Piggybacking Holder on the percentage
derived by dividing (i) the aggregate number of Common Shares that such
Piggybacking Holder holds by (ii) the total number of Common Shares that all
such Piggybacking Holders hold in the aggregate; provided, however, that Hertz
shall be entitled to participate on a pro rata basis up to the sum of the number
of securities allocated to the Piggybacking Holders pursuant to this sentence,
unless the managing underwriter (or in the case of a Piggyback Registration not
being underwritten, Hertz, in good faith) determines that inclusion of
additional securities by Hertz above such amount would not cause an Adverse
Effect.

 

Section 3.03                             Withdrawals. Each Holder shall have the
right to withdraw its request for inclusion of all or any of its Registrable
Securities in any Registration Statement pursuant to this Article III by giving
written notice to Hertz of its request to withdraw; provided, however, that
(i) such request must be made in writing at least one Business Day prior to the
execution of the underwriting agreement with respect to such registration or, in
the case of a non-underwritten offering, the effective date of the Registration
Statement or applicable prospectus supplement pertaining to such offering and
(ii) such withdrawal shall be irrevocable and, after making such withdrawal, the
Holder shall no longer have any right to include Registable Securities in the
offering to which such withdrawal was made. In the event that a Holder withdraws
and (i) the request for withdrawal is based upon material adverse information
relating to Hertz that none of the members of the Icahn Group were aware of at
the time of the Holder’s Piggyback Request (including, for the avoidance of
doubt, material adverse information that is materially different from the
information that the Icahn Group was aware of at the time of the Piggyback
Request),

 

--------------------------------------------------------------------------------


 

(ii) if a Suspension Period occurs after such Piggyback Request but before the
Registrable Securities covered by such Piggyback Request are sold, transferred,
exchanged or disposed of in accordance with such Piggyback Request, or (iii) if
Hertz has breached its obligations hereunder with respect to such Piggyback
Registration and such breach has caused, or would reasonably be expected to
cause, an Adverse Effect, then Hertz shall pay all expenses incurred by a Holder
in connection with such cancelled registration through the date that is two
(2) Business Days after the date on which any Participating Holders (X) had a
right to withdraw pursuant to the foregoing clauses (i) or (ii), or (Y) became
aware of their right to withdraw pursuant to the foregoing clause (iii), in each
of clauses (X) and (Y) to the extent such expenses are as described in clauses
(i) through (viii) of the first sentence of Article VIII hereof. Any expense
reimbursement paid pursuant to clause (Y) of the immediately preceding sentence
shall be in addition to any other remedy to which the Participating Holders may
be entitled in law or in equity (but, for the avoidance of doubt, the
Participating Holders may not recover the same expense twice).

 

Section 3.04                             Underwritten Offerings.

 

(a)                                 In connection with the exercise of any
registration rights granted to Holders pursuant to this Article III, if the
registration is to be effected by means of an Underwritten Offering, Hertz may
condition participation in such registration by any such Holder upon inclusion
of the Registrable Securities being so registered in such underwriting and such
Holder’s entering into an underwriting agreement pursuant to
Section 6.02(d) hereof.

 

(b)                                 With respect to any offering of Registrable
Securities in the form of an Underwritten Offering in which Holders elect to
participate pursuant to this Article III, Hertz shall select an investment
banking firm of national standing to be the managing underwriter for the
offering.

 

Article IV.                                     SHELF REGISTRATION

 

Section 4.01                             Shelf Registration Filing. Subject to
Sections 5.02 and 5.03 hereof, within sixty (60) days following a written
request by a Holder (a “Shelf Request”), Hertz shall file with the Commission,
and use its reasonable efforts to have declared effective as soon as
practicable, a Registration Statement (the “Shelf Registration Statement”)
relating to the offer and sale of all of the Registrable Securities held by the
Holders to the public from time to time, on a delayed or continuous basis.
Subject to Section 4.03(c) hereof, any Shelf Registration Statement may be a
universal shelf registration statement that relates to the offer and sale of
Hertz securities other than Registrable Securities. Any registration effected
pursuant this Section 4.01 shall not be deemed to constitute a Demand
Registration. The Shelf Registration Statement shall specify the intended method
of distribution of the subject Registrable Securities. Hertz shall file the
Shelf Registration Statement on Form S-3 or, if Hertz or the offering of the
Registrable Securities does not satisfy the requirements for use of such form,
such other form as may be appropriate; provided, however, that if the Shelf
Registration Statement is not filed on Form S-3, Hertz shall, promptly upon
meeting the requirements for use of such form, file an appropriate amendment to
the Shelf Registration Statement to convert it to Form S-3.

 

Section 4.02                             Required Period and Shelf Registration
Procedures. Subject to Section 4.01 and to any Suspension Period(s) referred to
below, Hertz shall (i) cause the Shelf Registration Statement to include a
resale Prospectus intended to permit each Holder to sell, at such Holder’s
election, all or part of the applicable class or series of Registrable
Securities held by such Holder without restriction under the

 

--------------------------------------------------------------------------------


 

Securities Act, (ii) use its reasonable efforts to prepare and file with the
Commission such supplements, amendments and post-effective amendments to such
Shelf Registration Statement as may be necessary to keep such Shelf Registration
Statement continuously effective for so long as the securities registered
thereunder constitute Registrable Securities, and (iii) use its reasonable
efforts to cause the resale Prospectus to be supplemented by any Prospectus
supplement required in order for such Holders to sell their Registrable
Securities without restriction under the Securities Act.

 

Section 4.03                             Underwritten Shelf Offerings.

 

(a)                                 Subject to Section 4.03(b), if the Holders
who are included in any offering pursuant to a Shelf Registration Statement so
elect, and such Holders have requested to include at least 4,246,611 Registrable
Securities (as adjusted for any stock splits, stock dividends, combinations,
reorganizations or similar events) owned by them in such offering, then the
Holders may elect to conduct such offering in the form of an Underwritten
Offering and the terms of this Article IV shall otherwise apply with respect to
such Underwritten Offering on such Shelf Registration Statement. With respect to
any such qualifying Underwritten Offering, Hertz shall select an investment
banking firm of national standing to be the managing underwriter for the
offering, which firm shall be reasonably acceptable to the Participating
Holders.

 

(b)                                 Notwithstanding Sections 4.01 and 4.03(a),
subject to Hertz’s compliance with its obligations under Article III hereof,
Hertz shall not be obligated to take any action (including, for the avoidance of
doubt, filing a Shelf Registration Statement or amendment thereto) to effect an
Underwritten Offering on a Shelf Registration Statement and no Holder shall
sell, or offer to sell, any Registrable Securities in any Underwritten Offering
requested pursuant to Section 4.03(a) if, within the 30-day period prior to any
election by a Holder pursuant to Section 4.03(a), Hertz has issued a notice to
the Holders pursuant to Section 3.01 hereof of a proposed registered
Underwritten Offering of Common Shares for its own account, which Hertz
continues in good faith to pursue such registered Underwritten Offering until
the earliest to occur of: (A) the abandonment, cessation or withdrawal of such
Underwritten Offering; (B) 90 days following the effective date of the
prospectus supplement pertaining to such Underwritten Offering; or (C) the date
that all of the Common Shares covered thereby have been disposed of in
accordance with the intended methods of disposition. If Hertz issues a notice of
a proposed Underwritten Offering of Common Shares for its own account pursuant
to Section 3.01 hereof and subsequently abandons, ceases or withdraws such
Underwritten Offering, any notice thereafter issued by Hertz of a subsequent
proposed Underwritten Offering of Common Shares for its own account pursuant to
Section 3.01 hereof shall not pre-empt Hertz’s obligations pursuant to Sections
4.01 or 4.03(a) or restrict the Holders’ rights to sell, or offer to sell, any
Registrable Securities in any Underwritten Offering requested pursuant to
Sections 4.01 or 4.03(a) during the 30-day period commencing on the day
immediately following the date that the Icahn Group receives notice from Hertz
of such abandonment, cessation or withdrawal of such Underwritten Offering.

 

(c)                                  With respect to any Underwritten Offering
of Registrable Securities on a Shelf Registration Statement initiated by the
Holders pursuant to Section 4.03(a) hereof, no securities to be sold for the
account of any Person (including Hertz) other than the Holders shall be included
in such Underwritten Offering; provided that securities to be sold for the
account of Hertz and any Ten Percent Holder may be included in such Shelf
Registration Statement if, and only if, the managing underwriter advises the
Holders and Hertz in writing that the inclusion of such securities would not
have an Adverse Effect on such Underwritten Offering.

 

--------------------------------------------------------------------------------


 

Article V.                                          STANDSTILL AND SUSPENSION
PERIODS

 

Section 5.01                             Hertz Standstill Period. Subject to
Sections 2.04 and 4.03(c), in the event of (i) any Demand Registration pursuant
to Section 2.01 hereof in which the Requesting Holders are registering more than
4,246,611 Registrable Securities (as adjusted for any stock splits, stock
dividends, combinations, reorganizations or similar events) in the aggregate,
(ii) any Underwritten Offering pursuant to Section 2.03 hereof or (iii) any
Underwritten Offering on a Shelf Registration Statement pursuant to
Section 4.03(a) hereof, Hertz agrees not to, without the prior written consent
of the Holders, offer, pledge, sell, contract to sell, grant any option, right
or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, in each case for its own account, any securities that are the same
as, or similar to, such Registrable Securities, or any securities convertible
into, or exchangeable or exercisable for, any securities of Hertz that are the
same as, or similar to, such Registrable Securities (except pursuant to
registrations on Form S-4 or any successor form, or otherwise in connection with
the acquisition of a business or assets of a business, a merger, or an exchange
offer for the securities of the issuer or another entity, or pursuant to a Hertz
dividend reinvestment plan, or for issuances of securities pursuant to the
conversion, exchange or exercise of then-outstanding convertible or exchangeable
securities, options, rights or warrants, or pursuant to registrations on
Form S-8 or any successor form or otherwise relating solely to securities
offered pursuant to any benefit plan), (x) in the case of any Demand
Registration pursuant to Section 2.01 in which the Requesting Holders are
registering more than 4,246,611 Registrable Securities (as adjusted for any
stock splits, stock dividends, combinations, reorganizations or similar events)
in the aggregate or any Underwritten Offering pursuant to Section 2.04, during
the ninety (90) day period (not including any Suspension Periods) commencing on
the date of delivery of a Demand Request to Hertz by a Requesting Holder or, if
earlier, the date that all of such Registrable Securities covered thereby have
been disposed of in accordance with the intended methods of disposition by the
Participating Holders or the abandonment, cessation or withdrawal of such
offering by all the Requesting Holders, and (y) in the case of an Underwritten
Offering on a Shelf Registration Statement pursuant to Section 4.03(a) hereof,
during the ninety (90) day period (not including any Suspension Periods)
commencing on the effective date of the prospectus supplement pertaining to such
Underwritten Offering or, if earlier, the date that all of such Registrable
Securities covered thereby have been disposed of in accordance with the intended
methods of disposition by the Participating Holders or the abandonment,
cessation or withdrawal of such Underwritten Offering by all the Requesting
Holders.

 

Section 5.02                             Suspension Period.

 

(a)                                 Hertz shall not be required to use
reasonable efforts to cause a Registration Statement to be filed pursuant to
this Agreement or to be declared effective, or to keep current any Registration
Statement or file any prospectus supplement or amendment (other than as required
by the periodic report and proxy statement disclosure requirements of the
Securities Exchange Act of 1934, including Sections 13 or 15(d) thereof and
Forms 10-K, 10-Q, 8-K or 14A thereunder), or permit Holders to sell or transfer
securities thereunder, if Hertz possesses material non-public information and
determines in good faith that it need not otherwise make such disclosure or
filing; provided that at all times Hertz continues in good faith to make public
disclosures so as to continue and comply with its past practice with respect to
the non-disclosure of material non-public information. In furtherance of and
pursuant to the last proviso of the preceding sentence and following public
disclosure by Hertz, at such time as Hertz no longer possesses material
non-public information regarding Hertz, the Suspension Period (as defined below)
shall immediately terminate. Any period during which the Holders are prohibited
from effecting sales or Hertz exercises its rights in each case pursuant to this
Section 5.02(a) shall

 

--------------------------------------------------------------------------------


 

constitute a “Suspension Period.”

 

(b)                                 Each Holder agrees that, upon receipt of a
written notice from Hertz of a Suspension Period (a “Suspension Notice”), such
Holder shall forthwith discontinue any disposition of Registrable Securities
pursuant to any Registration Statement until such Holder’s receipt of a notice
from Hertz to the effect that such Suspension Period has terminated. On the last
day of any thirty (30) day period following delivery of the Suspension Notice
during which the Suspension Period remains in effect, Hertz shall deliver a
written notice to the Icahn Representative that the Suspension Period remains in
effect (a “Bring-Down Suspension Notice”). Any Suspension Notice or Bring-Down
Suspension Notice shall (i) be signed by the Chief Executive Officer, Chief
Financial Officer, General Counsel, President or any Vice President of Hertz and
(ii) provide that, as of the date of such Suspension Notice or Bring-Down
Suspension Notice, as the case may be, Hertz (a) possesses material non-public
information, (b) has determined in good faith that it need not publicly disclose
such material non-public information and (c) has continued in good faith to make
public disclosures so as to continue and comply with its past practice with
respect to the non-disclosure of material non-public information. If so directed
by Hertz, such Holder shall deliver to Hertz (at Hertz’s expense) all copies,
other than permanent file copies, then in such Holder’s possession, of the most
recent Prospectus covering such Registrable Securities at the time of receipt of
such Suspension Notice. Hertz covenants and agrees that it shall not deliver a
Suspension Notice with respect to a Suspension Period unless all Hertz
employees, officers and directors who are subject to Hertz’s Insider Trading
Compliance Policy, and who are prohibited by the terms thereof from effecting
any public sales of securities of Hertz beneficially owned by them, are so
prohibited for the duration of such Suspension Period. In the event of a
Suspension Notice, Hertz shall, promptly after such time as it no longer
possesses material non-public information that it has determined in good faith
need not otherwise be disclosed, provide notice to all Holders that the
Suspension Period has ended, and take any and all actions necessary or desirable
to give effect to any Holders’ rights under this Agreement that may have been
affected by such notice, including the Holders’ Demand Registration rights and
rights with respect to the Shelf Registration Statement.

 

(c)                                  During any time that any member of the
Icahn Group possesses material, non-public information with respect to Hertz, no
Holder may effect any sales under any Registration Statement of Hertz.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, Hertz shall not be required to seek to register any Registrable
Securities for any Holder to the extent that Hertz has at such time not timely
filed all of its periodic reports under the Exchange Act.

 

Section 5.03                             Holder Standstill Period. Each Holder
of Registrable Securities (whether or not such Registrable Securities are
covered by the Shelf Registration Statement or by a Registration Statement filed
pursuant to Section 2.01 or 3.01 hereof) agrees to enter into a customary
lock-up agreement with the managing underwriter for any Underwritten Offering of
Hertz’s securities for its own account with respect to the same class or series
of securities being registered pursuant to such Registration Statement,
containing terms reasonably acceptable to such managing underwriter, covering
the period commencing 15 days prior to the effective date of the Registration
Statement or, if applicable, the prospectus supplement, pertaining to such
Underwritten Offering relating to such securities of Hertz and ending on the
90th day after such effective date (or such other period as shall have been
agreed to by Hertz’s executive officers and directors in their respective
lock-up agreements); provided, however, that the obligations of each Holder
under this Section 5.03 shall apply only: (i) if such Holder shall be afforded
the right (whether or not exercised by the Holder) to include Registrable
Securities in such

 

--------------------------------------------------------------------------------


 

Underwritten Offering in accordance with and subject to the provisions of
Article III hereof; (ii) to the extent that each of Hertz’s executive officers,
directors and Ten Percent Holders enter into lock-up agreements with such
managing underwriter, which agreements shall not contain terms more favorable to
such executive officers, directors or Ten Percent Holders than those contained
in the lock-up agreement entered into by such Holder; and (iii) if the aggregate
restriction periods in such Holder’s lock-up agreements entered into pursuant to
this Section 5.03 shall not exceed an aggregate of 180 days during any 365-day
period.

 

Article VI.                                     REGISTRATION PROCEDURES

 

Section 6.01                             Hertz Obligations. Whenever Hertz is
required pursuant to this Agreement to register Registrable Securities, it shall
(it being understood and agreed that except as otherwise expressly set forth in
this Article VI, if any other provision of this Agreement is more favorable to
the Holders than the provisions of this Article VI, such other provision shall
apply):

 

(a)                                 provide the Participating Holders and their
respective counsel with a reasonable opportunity to review, and comment on, any
Registration Statement to be prepared and filed pursuant to this Agreement prior
to the filing thereof with the Commission, and make all changes thereto as any
Participating Holder may reasonably request in writing to the extent such
changes are required, in the reasonable judgment of Hertz’s counsel, by the
Securities Act;

 

(b)                                 cause any such Registration Statement and
the related Prospectus and any amendment or supplement thereto, as of the
effective date of such Registration Statement, amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission promulgated
thereunder and (ii) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading (except that this clause (ii) shall not apply to statements
made or statements omitted by Hertz in reliance upon and in conformity with
written information furnished to Hertz by any Holder solely with respect to such
Holder and specifically for inclusion in the Registration Statement or any
amendment or supplement thereto), or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or Prospectus in
order to comply with the Securities Act and, in either case as promptly as
reasonably practicable thereafter, prepare and file with the Commission an
amendment or supplement to such Registration Statement or Prospectus which will
correct such statement or omission or effect such compliance;

 

(c)                                  furnish, at its expense, to the
Participating Holders such number of conformed copies of such Registration
Statement and of each such amendment thereto (in each case including all
exhibits thereto, except that Hertz shall not be obligated to furnish to any
such Participating Holder more than two (2) copies of such exhibits), such
number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus and each supplement thereto), and such
number of the documents, if any, incorporated by reference in such Registration
Statement or Prospectus, as the Participating Holders reasonably may request;
provided that Hertz shall have no obligation to provide any document pursuant to
this clause that is available on the Commission’s EDGAR or IDEA system;

 

(d)                                 use its reasonable efforts to register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” laws of the states of the

 

--------------------------------------------------------------------------------


 

United States as the Participating Holders reasonably shall request, to keep
such registration or qualification in effect for so long as such Registration
Statement remains in effect, and to do any and all other acts and things that
may be necessary or advisable to enable the Participating Holders to consummate
the disposition in such jurisdictions of the Registrable Securities covered by
such Registration Statement, except that Hertz shall not, for any such purpose,
be required to qualify generally to do business as a foreign corporation in any
jurisdiction in which it is not obligated to be so qualified, or to subject
itself to material taxation in any such jurisdiction, or to consent to general
service of process in any such jurisdiction; and use its reasonable efforts to
obtain all other approvals, consents, exemptions or authorizations from such
securities regulatory authorities or governmental agencies as may be necessary
to enable such Participating Holders to consummate the disposition of such
Registrable Securities;

 

(e)                                  promptly notify the Participating Holders,
at any time when a Prospectus or Prospectus supplement relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the occurrence of any event as a result of which, the Prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, which untrue statement
or omission requires amendment of the Registration Statement or supplementing of
the Prospectus, and, as promptly as practicable (subject to Section 5.02
hereof), prepare and furnish, at its expense, to the Participating Holders a
reasonable number of copies of a supplement to such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that with respect to
Registrable Securities registered pursuant to such Registration Statement, each
Holder agrees that it shall not enter into any transaction for the sale of any
Registrable Securities pursuant to such Registration Statement during the time
after the furnishing of Hertz’s notice that Hertz is preparing a supplement to
or an amendment of such Prospectus or Registration Statement and until the
filing and effectiveness thereof;

 

(f)                                   use its reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
holders of its securities, as soon as practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first month of the first fiscal quarter after the effective
date of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(g)                                  provide, and cause to be maintained, a
transfer agent and registrar for the Registrable Securities covered by such
Registration Statement (which transfer agent and registrar shall, at Hertz’s
option, be Hertz’s existing transfer agent and registrar) from and after a date
not later than the effective date of such Registration Statement;

 

(h)                                 notify the Participating Holders and the
managing underwriter, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Registration Statement, Prospectus,
Prospectus supplement or post-effective amendment related to such Registration
Statement has been filed, and, with respect to such Registration Statement or
any post-effective amendment thereto, when the same has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to such Registration Statement or
related Prospectus, (iii) of the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness

 

--------------------------------------------------------------------------------


 

of such Registration Statement or the initiation of any proceedings for that
purpose and (iv) of the receipt by Hertz of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

 

(i)                                     use its reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of such Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as practicable;

 

(j)                                    in the event of an Underwritten Offering
of Registrable Securities pursuant to Section 2.03 or 4.03 hereof, enter into
customary agreements (including underwriting agreements in customary form, which
may include, in the case of an Underwritten Offering on a firm commitment basis,
“lock-up” obligations substantially similar to Section 5.01 hereof) and take
such other actions (including using its reasonable efforts to make such road
show presentations and otherwise engaging in such reasonable marketing support
in connection with any such Underwritten Offering, including the obligation to
make its executive officers available for such purpose if so requested by the
managing underwriter for such offering) as are reasonably requested by the
managing underwriter in order to expedite or facilitate the sale of such
Registrable Securities;

 

(k)                                 make available for inspection by each
Participating Holder, any underwriter participating in any disposition pursuant
to such registration, and any attorney, accountant or other agent retained by
such Participating Holder or any such underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of Hertz and any of its subsidiaries (collectively, the
“Records”) as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the officers, directors and employees of
Hertz to supply all information reasonably requested by any such Inspector in
connection with such registration, provided, however, that (i) in connection
with any such inspection, any such Inspectors shall cooperate to the extent
reasonably practicable to minimize any disruption to the operation by Hertz of
its business and shall comply with all Hertz site safety rules, (ii) Records and
information obtained hereunder shall be used by such Inspectors only to exercise
their due diligence responsibility and (iii) Records or information furnished or
made available hereunder shall be kept confidential and shall not be disclosed
by such Participating Holder, underwriter or Inspectors unless (A) the
disclosing party advises the other party that the disclosure of such Records or
information is necessary to avoid or correct a misstatement or omission in a
Registration Statement or is otherwise required by law, (B) the release of such
Records or information is ordered pursuant to a subpoena or other order from a
court or governmental authority of competent jurisdiction ( provided, however,
that such Person shall use its reasonable efforts to provide Hertz with prior
written notice of such requirement to afford Hertz with an opportunity to seek a
protective order or other appropriate remedy in response) or (C) such Records or
information otherwise become generally available to the public other than
through disclosure by such Participating Holder, underwriter or Inspector in
breach hereof or by any Person in breach of any other confidentiality
arrangement;

 

(l)                                     in connection with any registration of
an Underwritten Offering of Registrable Securities hereunder, use all reasonable
efforts to furnish to each Participating Holder and to the managing underwriter,
if any, a signed counterpart, addressed to such Participating Holder and the
managing underwriter, if any, of (i) an opinion or opinions of counsel to Hertz
and (ii) a comfort letter or comfort letters from Hertz’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and

 

--------------------------------------------------------------------------------


 

scope and covering such matters of the type customarily covered by opinions or
comfort letters, as the case may be, as each such Participating Holder and the
managing underwriter, if any, reasonably requests;

 

(m)                             in connection with any registration of an
Underwritten Offering of Registrable Securities hereunder, provide officers’
certificates and other customary closing documents, customary in form, scope and
substance;

 

(n)                                 reasonably cooperate with each seller of
Registrable Securities and any underwriter in the disposition of such
Registrable Securities and with underwriters’ counsel, if any, in connection
with any filings required to be made with the Financial Industry Regulatory
Authority (“FINRA”);

 

(o)                                 use its reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by Hertz are then listed;

 

(p)                                 cooperate with the Participating Holders and
the managing underwriter, underwriters or agent, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and

 

(q)                                 use its reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriter
or underwriters, if any, to consummate the disposition of such Registrable
Securities.

 

Section 6.02                             Holder Obligations.  Each Holder
agrees:

 

(a)                                 that it shall furnish to Hertz such
information regarding such Holder and the plan and method of distribution of
Registrable Securities intended by such Holder (i) as Hertz may, from time to
time, reasonably request in writing and (ii) as shall be required by law or by
the Commission in connection therewith;

 

(b)                                 that information obtained by it or by its
Inspectors pursuant to Section 6.01 shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of
Hertz or its Affiliates unless and until such information is made generally
available to the public;

 

(c)                                  to use its reasonable efforts, prior to
making any disclosure allowed by Section 6.01(k)(iii)(A) or (B) hereof, to
inform Hertz that such disclosure is necessary to avoid or correct a
misstatement or omission in the Registration Statement or ordered pursuant to a
subpoena or other order from a court or governmental authority of competent
jurisdiction or otherwise required by law;

 

(d)                                 in the case of an Underwritten Offering of
Registrable Securities pursuant to this Agreement, if requested by the managing
underwriter, to enter into an underwriting agreement with the underwriters for
such offering containing such representations and warranties by each Holder and
such other terms and provisions as are customarily contained in such
underwriting agreements, including customary indemnity and contribution
provisions and “lock-up” obligations substantially similar to Section 5.03
hereof; and

 

--------------------------------------------------------------------------------


 

(e)                                  to notify Hertz as soon as practicable if
it becomes aware of the occurrence of any event, development or fact as a result
of which a Registration Statement or any Prospectus or supplement, as then in
effect, contains an untrue statement of a material fact with respect to such
Holder or omits to state any material fact with respect to such Holder required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that the Holder shall not be required to notify Hertz, or may limit such
notification, as the case may be, solely to the extent necessary, as determined
in good faith by such Holder on the advice of counsel, in order not to be in
violation of or default under any applicable law, regulation, rule, stock
exchange requirement, self-regulatory body, supervisory authority, legal process
or fiduciary duty.

 

Article VII.                                INDEMNIFICATION

 

Section 7.01                             Indemnification by Hertz. In the event
of any registration of any Registrable Securities under the Securities Act
pursuant to this Agreement, Hertz shall indemnify and hold harmless to the full
extent permitted by law (i) each Holder, such Holder’s Affiliates and their
respective officers, directors, managers, partners, stockholders, employees,
advisors, agents and other representatives of the foregoing, and each of their
respective successors and assigns, and each Person who controls any of the
foregoing within the meaning of the Securities Act and the Exchange Act, and
(ii) any selling agent selected by the Holders or their Affiliates with respect
to such Registrable Securities (each such Person being sometimes referred to as
an “Indemnified Person”), against any and all losses, claims, damages,
liabilities (or actions or proceedings in respect thereof, whether or not such
Indemnified Person is a party thereto) and expenses (including reasonable costs
of investigations and legal expenses), joint or several (each a “Loss” and
collectively “Losses”), to which such Indemnified Person may become subject, to
the extent that such Losses (or related actions or proceedings) arise out of or
are based upon (A) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement in which such Registrable
Securities were included for registration under the Securities Act, including
any preliminary or summary Prospectus or any final Prospectus included in such
Registration Statement (or any amendment or supplement to such Registration
Statement or Prospectus) or any document incorporated by reference therein, or
(B) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus and any preliminary Prospectus in light of the circumstances
under which they were made) not misleading;  provided, however, that Hertz shall
have no obligation to provide any indemnification or reimbursement hereunder
(i) to the extent that any such Losses (or actions or proceedings in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
preliminary Prospectus, final Prospectus, amendment or supplement, in reliance
upon and in conformity with written information furnished to Hertz by the
Holder, or on the Holder’s behalf, specifically for inclusion, respectively, in
such Registration Statement, preliminary Prospectus, final Prospectus, amendment
or supplement, or (ii) in the case of a sale directly by a Holder of Registrable
Securities (including a sale of such Registrable Securities through any
underwriter retained by such Holder engaging in a distribution solely on behalf
of Holders), to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was contained in a preliminary
Prospectus and corrected in a final, amended or supplemented Prospectus provided
to such Holder prior to the confirmation of the sale of the Registrable
Securities to the Person asserting any such Loss, and such Holder failed to
deliver a copy of the final, amended or supplemented Prospectus at or prior to
such confirmation of sale in any case in which such delivery is required by the
Securities Act, or (iii) in the case of a sale directly by a Holder of
Registrable Securities (including a sale of such Registrable Securities through
any underwriter retained by such Holder engaging in a distribution solely on
behalf of Holders), to the extent that such untrue statement or alleged untrue
statement or omission or alleged

 

--------------------------------------------------------------------------------


 

omission was contained in a final Prospectus but was corrected in an amended or
supplemented final Prospectus provided to such Holder prior to the confirmation
of the sale of the Registrable Securities to the Person asserting any such Loss,
and such Holder failed to deliver a copy of the amended or supplemented final
Prospectus at or prior to such confirmation of sale in any case in which such
delivery is required by the Securities Act. The indemnity provided in this
Section 7.01 shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Indemnified Person and
shall survive the transfer or disposal of the Registrable Securities by the
Holder or any such other Persons. Hertz will also indemnify, if applicable and
if requested, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in any distribution pursuant
hereto, their officers and directors and each Person who controls such Persons
(within the meaning of the Securities Act and the Exchange Act) to the same
extent as provided above with respect to the indemnification of the Indemnified
Persons. This indemnity shall be in addition to any liability Hertz may
otherwise have.

 

Section 7.02                             Indemnification by the Holders. In the
event of any registration of any Registrable Securities under the Securities Act
pursuant to this Agreement, each Holder shall, severally and not jointly,
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 7.01 hereof) Hertz, each director and officer of Hertz and each
other Person, if any, who controls Hertz within the meaning of the Securities
Act and the Exchange Act (each such Person being sometimes referred to as a
“Company Indemnified Person”), against Losses to which Hertz or any such Persons
may become subject under the Securities Act or otherwise, to the extent that
such Losses (or related actions or proceedings) arise out of or are based upon
(A) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement in which Registrable Securities were
included for registration under the Securities Act, or any preliminary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus), or
(B) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, (in the case
of the Prospectus and any preliminary Prospectus in light of the circumstances
under which they were made) not misleading, in each case, only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to Hertz by such Holder, or on such Holder’s
behalf, specifically for inclusion, respectively, in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement; 
provided, however, that a Holder’s aggregate liability under this Agreement
shall be limited to an amount equal to the net proceeds (after deducting the
underwriter’s discount and expenses) received by such Holder from the sale of
such Holder’s Registrable Securities pursuant to such registration.

 

Section 7.03                             Notice of Claims, Etc. Promptly after
receipt by any Person entitled to indemnity under Section 7.01 or 7.02 hereof
(an “Indemnitee”) of notice of the commencement of any action or proceeding (an
“Action”) involving a claim referred to in such Sections, such Indemnitee shall,
if indemnification is sought against an indemnifying party, give written notice
to such indemnifying party of the commencement of such Action; provided,
however, that the failure of any Indemnitee to give said notice shall not
relieve the indemnifying party of its obligations under Sections 7.01 or 7.02
hereof, except to the extent that the indemnifying party is actually prejudiced
by such failure. In case an Action is brought against any Indemnitee, and such
Indemnitee notifies the indemnifying party of the commencement thereof, each
indemnifying party shall be entitled to participate therein and, to the extent
it elects to do so by written notice delivered to the Indemnitee promptly after
receiving the aforesaid notice, to assume the defense thereof with counsel
selected by such indemnifying party and reasonably satisfactory to such
Indemnitee. Notwithstanding the foregoing, the Indemnitee shall have the right
to

 

--------------------------------------------------------------------------------


 

employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee, unless (i) the employment of
such counsel shall have been authorized in writing by the indemnifying party,
(ii) the indemnifying party shall not have employed counsel to take charge of
the defense of such Action, reasonably promptly after notice of the commencement
thereof or (iii) such Indemnitee reasonably shall have concluded that there may
be defenses available to it which are different from or additional to those
available to the indemnifying party which, if the indemnifying party and the
Indemnitee were to be represented by the same counsel, could result in a
conflict of interest for such counsel or materially prejudice the prosecution of
the defenses available to such Indemnitee. If any of the events specified in
clauses (i), (ii) or (iii) of the preceding sentence shall have occurred or
otherwise shall be applicable, then the fees and expenses of counsel for the
Indemnitee shall be borne by the indemnifying party; it being understood,
however, that the indemnifying party shall not, in connection with any one such
claim or proceeding, or separate but substantially similar or related claims or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnitees
hereunder, or for fees and expenses that are not reasonable. Anything in this
Section 7.03 to the contrary notwithstanding, an indemnifying party shall not be
liable for the settlement of any action effected without its prior written
consent (which consent shall not unreasonably be withheld or delayed), but if
settled with the prior written consent of the indemnifying party, or if there
shall be a final judgment adverse to the Indemnitee, the indemnifying party
agrees to indemnify the Indemnitee from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which the Indemnitee would be entitled to indemnification or
contribution hereunder (whether or not the Indemnitee is an actual party to such
action or claim), which (i) does not include as a term thereof the unconditional
release of the Indemnitee from all liability in respect of such action or claim
or (ii) includes an admission of fault, culpability or a failure to act by or on
behalf of the Indemnitee.

 

Section 7.04                             Contribution. If the indemnification
provided for in this Article VII is unavailable or insufficient to hold harmless
an Indemnitee in respect of any Losses, then each indemnifying party shall, in
lieu of indemnifying such Indemnitee, contribute to the amount paid or payable
by such Indemnitee as a result of such Losses in such proportion as appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the Indemnitee, on the other hand, which relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such Indemnitee or indemnifying party, and
such parties’ relative intent, knowledge, access to information and opportunity
to correct or mitigate the damage in respect of or prevent the untrue statement
or omission giving rise to such indemnification obligation; provided, however,
that a Holder’s aggregate liability under this Section 7.04 shall be limited to
an amount equal to the net proceeds (after deducting the underwriter’s discount
but before deducting expenses) received by such Holder from the sale of such
Holder’s Registrable Securities pursuant to such registration. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 7.04 were determined solely by pro rata allocation or by any
other method of allocation which did not take account of the equitable
considerations referred to above. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

--------------------------------------------------------------------------------


 

Section 7.05                             Indemnification PaymentsOther Remedies.

 

(a)                                 Periodic payments of amounts required to be
paid pursuant to this Article VII shall be made during the course of the
investigation or defense, as and when reasonably itemized bills therefor are
delivered to the indemnifying party in respect of any particular Loss as
incurred.

 

(b)                                 The remedies provided in this Article VII
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to an Indemnitee at law or in equity.

 

Article VIII.                           REGISTRATION EXPENSES

 

In connection with any offerings pursuant to a Registration Statement hereunder,
Hertz shall pay 50% and the Participating Holders shall pay 50% (unless any
other Person shall be offering Registrable Securities in such offering pursuant
to a Registration Statement hereunder, in which case the Participating Holders
and such other Person(s) shall pay such 50% on a pro rata basis in proportion to
the number of Registrable Securities included by the Participating Holders and
such other Person(s) in such offering pursuant to a Registration Statement
hereunder): (i) all registration and filing fees, (ii) all fees and expenses of
compliance with state securities or “blue sky” laws (including reasonable fees
and disbursements of counsel in connection with “blue sky” laws qualifications
of the Registrable Securities), (iii) printing and duplicating expenses,
(iv) fees and expenses of independent certified public accountants retained by
Hertz for any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters
or with any required special audits, (v) the reasonable fees and expenses of any
special experts retained by Hertz and agreed to by the Participating Holders,
(vi) fees and expenses in connection with any review of underwriting
arrangements by FINRA, (vii) fees and expenses in connection with listing, if
applicable, the Registrable Securities on a securities exchange or the New York
Stock Exchange, and (viii) all duplicating, distribution and delivery expenses.
In connection with any offering pursuant to a Registration Statement hereunder,
Hertz shall pay 100% of (i) internal expenses of Hertz (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), and (ii) except as provided in clause (iv) in the first sentence of
this paragraph, fees and disbursements of counsel for Hertz and fees and
expenses of independent certified public accountants retained by Hertz.  In
connection any offerings pursuant to a Registration Statement hereunder, each
Participating Holder shall pay (a) any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities by such
Participating Holder in connection with an Underwritten Offering; (b) any
out-of-pocket expenses of such Participating Holder including any fees and
expenses of brokers or counsel to such Participating Holder; and (c) any
applicable transfer taxes attributable to the sale of their Registrable
Securities.

 

Article IX.                                    RULE 144

 

With a view to making available to the Holders the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit a
Holder to sell Registrable Securities of Hertz to the public without
registration or pursuant to a registration on Form S-3, Hertz covenants that,
from and after the time that and for so long as it is subject to Section 13 or
15(d) of the Exchange Act thereafter, it shall use its reasonable efforts to
file in a timely manner all reports required to be filed by it under the
Exchange Act, and that it shall comply with the requirements of Rule 144(c), as
such Rule may be amended from time to time (or any similar rule or regulation
hereafter adopted by the Commission), regarding the availability of current
public information to the extent required to enable any Holder to sell

 

--------------------------------------------------------------------------------


 

Registrable Securities without registration under the Securities Act pursuant to
the resale provisions of Rule 144 (or any similar rule or regulation). Upon the
request of any Holder, Hertz shall promptly deliver to such Holder a written
statement as to whether it has complied with such requirements and, upon such
Holder’s compliance with the applicable provisions of Rule 144 and its delivery
of such documents and certificates as Hertz’s transfer agent may reasonably
request in connection therewith, shall take such reasonable action as may be
required (including using its reasonable efforts to cause legal counsel to issue
an appropriate opinion) to enable its transfer agent to effectuate any transfer
of Registrable Securities properly requested by such Holder, in accordance with
the terms and conditions of Rule 144.

 

Article X.                                         MISCELLANEOUS

 

Section 10.01                      Notice Generally. Any notice, demand,
request, consent, approval, declaration, delivery or other communication
hereunder to be made pursuant to the provisions of this Agreement shall be
deemed sufficiently given or made if in writing and signed by the party making
the same, and either delivered in person with receipt acknowledged or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback, addressed as follows:

 

if to any Holder:

 

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention: Keith Cozza

Email: KCozza@sfire.com

 

With a copy to (which shall not constitute notice):

 

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention: Andrew Langham                                    Louie Pastor

Email: ALangham@sfire.com                             LPastor@sfire.com

 

and if to Hertz, at:

 

Hertz Global Holdings, Inc.

8501 Williams Road

Estero, Florida 33928

Attention: Richard J. Frecker, Senior Vice President and Acting General Counsel

Email: RFrecker@hertz.com

 

With a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

 

--------------------------------------------------------------------------------


 

Email: dakatz@wlrk.com

Attention: David A Katz

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served and received on the date on which
personally delivered, with receipt acknowledged, telecopied and confirmed by
telecopy answerback or three (3) Business Days after the same shall have been
deposited in the United States mail (by registered or certified mail, return
receipt requested, postage prepaid), whichever is earlier. Each Holder as of the
date hereof acknowledges and agrees that, as of the date hereof, it holds the
number of Registrable Securities set forth next to its name on Schedule II
attached hereto. Any member of the Icahn Group that desires to become an
Additional Holder in accordance with the terms of this Agreement shall provide
written notice to Hertz setting forth its address and the number of Registrable
Securities held by such Person and agreeing to be bound by the terms hereof, and
upon receipt of such notice Hertz shall amend Schedule II attached hereto to
reflect such Additional Holder, its address and the number of Registrable
Securities held thereby without any further action or consent required from the
parties to this Agreement. From time to time and promptly following a written
request by Hertz, each such Holder and Additional Holder shall provide written
notice to Hertz of any increase or decrease in the number of Registrable
Securities held by such Person, and upon receipt of any such notice, Hertz shall
amend Schedule II attached hereto to reflect such increase or decrease in the
number of Registrable Securities held by such Person without any further action
or consent required from the parties to this Agreement; provided that if any
such Holder or Additional Holder discloses such increase or decrease in the
number of Registrable Securities held by such person in any filing made pursuant
to Section 13 or 16 of the Exchange Act, such Holder or Additional Holder, as
the case may be, shall be deemed to have provided notice to Hertz as provided in
this sentence. Solely for purposes of this Agreement, in determining the number
of Registrable Securities outstanding at any time and the Holders thereof, Hertz
shall be entitled to rely conclusively on Schedule II attached hereto (as so
amended in accordance with the terms of this Agreement to reflect all such
written notices received by Hertz from time to time).

 

Section 10.02                      Successors and Assigns. This Agreement may
not be assigned by any Holder other than to a Permitted Assignee (provided,
however, that such Permitted Assignee agrees in writing to be bound by the terms
of this Agreement), whereupon such Permitted Assignee shall be deemed to be a
Holder for all purposes of this Agreement. Subject to the preceding sentence,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and all successors to Hertz and the Holders.

 

Section 10.03                      Amendments; Waivers. Subject to
Section 10.04, (a) any provision of this Agreement affecting a party may be
amended or modified only by a written agreement signed by each such affected
party and (b) no provision of this Agreement affecting a party may be waived
except pursuant to a writing signed by each such affected party.

 

Section 10.04                      Icahn Representative. Hertz shall be entitled
to rely upon the written communications of the Icahn Representative, acting on
behalf of any Holder, relating to matters addressed in this Agreement as
communications of the Holders, including, without limitation, elections by
Holders to exercise registration rights and any amendments, waivers or consents
made pursuant to this Agreement. Any notice or communication delivered to the
Icahn Representative shall be deemed to have been

 

--------------------------------------------------------------------------------


 

delivered to each Holder for all purposes hereof. Each of the Holders shall use
their reasonable efforts to conduct all written communications to Hertz pursuant
to this Agreement through the Icahn Representative.

 

Section 10.05                      Calculations of Beneficial Ownership. All
calculations of beneficial ownership for purposes of this Agreement shall be
calculated in accordance with Rule 13(d) of the Exchange Act, as amended from
time to time.

 

Section 10.06                      No Third Party Beneficiaries. This Agreement
is not intended to and shall not confer any rights or remedies on any persons
that are not party hereto other than as expressly set forth in  Article VII.

 

Section 10.07                      Injunctive Relief. It is hereby agreed and
acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
herein imposed on them and that in the event of any such failure, an aggrieved
Person will be irreparably damaged and will not have an adequate remedy at law.
Any such Person shall, therefore, be entitled (in addition to any other remedy
to which it may be entitled in law or in equity) to injunctive relief,
including, without limitation, specific performance, to enforce such
obligations, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

 

Section 10.08                      Termination of Registration Rights; Survival.
All rights granted to Holders under this Agreement shall terminate on the
six-month anniversary of the date that both (a) the Icahn Group beneficially
owns in the aggregate less than 22,800,000 Common Shares, subject to equitable
adjustment for any stock splits, stock dividends, combinations, reorganizations
or similar events, and (y) there are no longer any Icahn Designees (as defined
in the Nomination and Standstill Agreement) on the Board of Directors of Hertz.
The provisions of Articles VII, VIII and X shall survive any termination of this
Agreement.

 

Section 10.09                      Severability. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 10.10                      Headings. The headings used in this Agreement
are for the convenience of reference only and shall not, for any purpose, be
deemed a part of this Agreement.

 

Section 10.11                      Governing Law; Jurisdiction. THIS AGREEMENT
SHALL BE GOVERNED EXCLUSIVELY BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. Each party to this Agreement hereby irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or any agreements or transactions contemplated hereby may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York and hereby expressly submits to the personal
jurisdiction

 

--------------------------------------------------------------------------------


 

and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 10.01 hereof, such service to become effective ten
(10) days after such mailing.

 

Section 10.12                      Counterparts and Facsimile Execution. This
Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument. This
Agreement may be executed by e-mail or facsimile signatures.

 

Section 10.13                      Entire Agreement. Except for the Nomination
and Standstill Agreement (other than paragraphs of Exhibit E to such agreement),
this Agreement (i) embodies the entire agreement and understanding between Hertz
and the Holders in respect of the subject matter contained herein and
(ii) supersedes all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement.

 

Section 10.14                      Further Assurances. Each of the parties
hereto shall execute such documents and perform such further acts as may be
reasonably required or desirable to carry out or to perform the provisions of
this Agreement.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By:

/s/ Richard J. Frecker

 

 

 

 

 

Name:

Richard J. Frecker

 

 

Title:

Senior Vice President and Acting

 

 

 

General Counsel

 

 

 

 

 

 

 

HIGH RIVER LIMITED PARTNERSHIP  

 

By:

Hopper Investments LLC, its general partner 

 

By:

Barberry Corp., its sole member

 

 

 

 

 

By:

/s/ Keith Cozza

 

 

 

 

 

Name:

Keith Cozza

 

 

Title:

Secretary; Treasurer

 

 

 

 

 

 

 

 

 

ICAHN PARTNERS LP

 

 

 

 

 

By:

/s/ Keith Cozza

 

 

 

 

 

Name:

Keith Cozza

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

ICAHN PARTNERS MASTER FUND LP

 

 

 

 

 

By:

/s/ Keith Cozza

 

 

 

 

 

Name:

Keith Cozza

 

 

Title:

Chief Operating Officer

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

MR. CARL C. ICAHN

 

HIGH RIVER LIMITED PARTNERSHIP

 

HOPPER INVESTMENTS LLC

 

BARBERRY CORP.

 

ICAHN PARTNERS LP

 

ICAHN PARTNERS MASTER FUND LP

 

ICAHN ENTERPRISES G.P. INC.

 

ICAHN ENTERPRISES HOLDINGS L.P.

 

IPH GP LLC

 

ICAHN CAPITAL LP

 

ICAHN ONSHORE LP

 

ICAHN OFFSHORE LP

 

BECKTON CORP.

 

VINCENT J. INTRIERI

 

SAMUEL MERKSAMER

 

DANIEL A. NINIVAGGI

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

 

 

Number of

 

 

 

Registrable

 

Name of Holder/Additional Holder

 

Securities Held

 

 

 

 

 

High River Limited Partnership

 

2,587,719

 

 

 

 

 

Icahn Partners LP

 

6,119,576

 

 

 

 

 

Icahn Partners Master Fund LP

 

4,231,301

 

 

--------------------------------------------------------------------------------